United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3283
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Alfonz C. Dawson,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: April 2, 2012
                                Filed: April 5, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Alfonz Dawson challenges the sentence the
district court1 imposed after he pleaded guilty to being a felon in possession of a
firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). His counsel has moved
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is greater than necessary to serve the goals of 18 U.S.C.
§ 3553(a).


      1
       The Honorable Gregory Kays, United States District Judge for the Western
District of Missouri.
        Upon careful review, we conclude that the district court committed no
procedural error in sentencing Dawson, see United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (appellate court reviews sentencing decision for abuse
of discretion, first ensuring that district court committed no significant procedural
error, and then considering substantive reasonableness of sentence; describing factors
demonstrating procedural error), and that the court imposed a substantively
reasonable sentence, see id. (if sentence is within Guidelines range, appellate court
may apply presumption of reasonableness); United States v. Davidson, 437 F.3d 737,
741 (8th Cir. 2006) (to rebut presumption of reasonableness, defendant must show
that district court failed to consider relevant factor that should have received
significant weight, gave significant weight to improper or irrelevant factor, or
otherwise committed clear error of judgment).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issue. Accordingly, we affirm the
judgment and grant counsel leave to withdraw, subject to counsel informing Dawson
about procedures for seeking rehearing and petitioning for a writ of certiorari.
                      ______________________________




                                         - 2-